Exhibit 4.1 CKx Inc. and Mellon Investor Services LLC Rights Agreement Dated as of June 24 , 2010 TABLE OF CONTENTS Page Number Section 1. Definitions 1 Section 2. Appointment of Rights Agent 8 Section 3. Issue of Right Certificates 9 Section 4. Form of Right Certificates 11 Section 5. Countersignature and Registration 12 Section 6. Transfer, Split up, Combination and Exchange of Right Certificates; Mutilated, Destroyed, Lost or Stolen Right Certificates 13 Section 7. Exercise of Rights; Purchase Price; Expiration Date of Rights 14 Section 8. Cancellation and Destruction of Right Certificates 16 Section 9. Availability of Preferred Shares 17 Section 10. Preferred Shares Record Date 18 Section 11. Adjustment of Purchase Price, Number of Shares or Number of Rightsor Number of Rights 18 Section 12. Certificate of Adjusted Purchase Price or Number of Shares 29 Section 13. Consolidation, Merger or Sale or Transfer of Assets or Earning Power 30 Section 14. Fractional Rights and Fractional Shares 32 Section 15. Rights of Action 34 Section 16. Agreement of Right Holders 35 Section 17. Right Certificate Holder Not Deemed a Stockholder 36 Section 18. Concerning the Rights Agent 36 Section 19 Merger Consolidation or Change of Name of Rights Agent 37 -i- Page Number Section 20. Duties of Rights Agent 35 Section 21. Change of Rights Agent 42 Section 22. Issuance of New Right Certificates 44 Section 23. Redemption 44 Section 24. Exchange 45 Section 25. Notice of Certain Events 47 Section 26. Notices 49 Section 27. Supplements and Amendments 50 Section 28. Successors 52 Section 29. Benefits of this Agreement 52 Section 30. Severability 52 Section 31. Governing Law 53 Section 32. Counterparts 53 Section 33. Descriptive Headings 54 Signatures 47 Exhibit A - Form of Certificate of Designations Exhibit B - Form of Right Certificate Exhibit C - Summary of Rights to Purchase Preferred Shares -ii- Agreement, dated as of June 24 , 2010, between CKx, Inc., a Delaware corporation (the  Company ), and Mellon Investor Services LLC, a New Jersey limited liability company , as rights agent (the  Rights Agent ). The Board of Directors of the Company has authorized and declared a dividend of one preferred share purchase right (a  Right ) for each Common Share (as hereinafter defined) of the Company outstanding as of the Close of Business on July 2, 2010 (the  Record Date ), each Right representing the right to purchase one one‑hundredth of a Preferred Share (as hereinafter defined), upon the terms and subject to the conditions herein set forth, and has further authorized and directed the issuance of one Right with respect to each Common Share that shall become outstanding between the Record Date and the earliest of the Distribution Date, the Redemption Date and the Final Expiration Date (as such terms are hereinafter defined). Accordingly, in consideration of the premises and the mutual agreements herein set forth, the parties hereby agree as follows: Section 1. Definitions . For purposes of this Agreement, the following terms have the meanings indicated: (a)  Acquiring Person  shall mean any Person who or which, together with all Affiliates and Associates of such Person, shall be the Beneficial Owner of 15% or more of the Common Shares of the Company then outstanding, but shall not include the Company, any Subsidiary of the Company, any employee benefit plan of the Company or any Subsidiary of the Company, or any entity holding Common Shares for or pursuant to the terms of any such plan; provided , however , that (i) any Person who or which would otherwise be an Acquiring Person as of the date of this Plan (such person, an  Existing Holder ) will not be deemed to be an Acquir- -1- ing Person for any purpose of this Plan prior to or after the date of this Plan unless and until such time as (A) such Person or any Affiliate or Associate of such Person thereafter becomes, individually or in the aggregate, the Beneficial Owner of additional Common Stock representing one percent (1.0%) or more of the Common Stock then outstanding, not including Common Shares obtained (1) pursuant to any agreement or regular-way purchase order for Common Stock that is in effect on or prior to the date of this Plan and consummated in accordance with its terms after the date of this Plan, or (2) as a result of a stock dividend, rights dividend, stock split or similar transaction effected by the Company in which all holders of Common Stock are treated equally, or (B) any other Person who is the Beneficial Owner of Common Stock becomes an Affiliate or Associate of such Person after the date of this Plan; provided , however , that the foregoing exclusion in this clause (i) shall cease to apply with respect to any Person at such time as such Person, together with all Affiliates and Associates of such Person, Beneficially Owns less than 15.0% of the then-outstanding Common Stock, and (ii) no Person shall become an Acquiring Person as the result of an acquisition of Common Shares by the Company which, by reducing the number of Common Shares of the Company outstanding, increases the proportionate number of Common Shares of the Company Beneficially Owned by such Person to 15% or more of the Common Shares of the Company then outstanding; provided , however , that, if a Person shall become the Beneficial Owner of 15% or more of the Common Shares of the Company then outstanding by reason of share purchases by the Company and shall, after such share purchases by the Company, become the Beneficial Owner of any additional Common Shares of the Company, then such Person shall be deemed to be an Acquiring Person. Notwithstanding the foregoing, if the Board of Directors of the Company determines in good faith that a Person who would otherwise be an Acquiring Person, as defined pursuant to the foregoing provisions of this paragraph (a), -2- has become such inadvertently, and such Person divests as promptly as practicable a sufficient number of Common Shares so that such Person would no longer be an Acquiring Person, as defined pursuant to the foregoing provisions of this paragraph (a), then such Person shall not be deemed to be an Acquiring Person for any purposes of this Agreement. Notwithstanding the foregoing, if a bona fide swaps dealer who would otherwise be an Acquiring Person has become so as a result of its actions in the ordinary course of its business that the Board of Directors of the Company determines, in its sole discretion, were taken without the intent or effect of evading or assisting any other Person to evade the purposes and intent of this Agreement, or otherwise seeking to control or influence the management or policies of the Company, then, and unless and until the Board of Directors shall otherwise determine, such Person shall not be deemed to be an Acquiring Person for any purposes of this Agreement. (b)  Affiliate  shall have the meaning ascribed to such term in Rule 12b‑2 of the General Rules and Regulations under the Exchange Act as in effect on the date of this Agreement. (c)  Associate  shall have the meaning ascribed to such term in Rule 12b‑2 of the General Rules and Regulations under the Exchange Act as in effect on the date of this Agreement. (d) A Person shall be deemed the Beneficial Owner of and shall be deemed to Beneficially Own any securities: (i) which such Person or any of such Persons Affiliates or Associates beneficially owns, directly or indirectly; -3- (ii) which such Person or any of such Persons Affiliates or Associates has (A) the right or the obligation to acquire (whether such right is exercisable, or such obligation is required to be performed, immediately or only after the passage of time) pursuant to any agreement, arrangement or understanding (other than customary agreements with and between underwriters and selling group members with respect to a bona fide public offering of securities), or upon the exercise of conversion rights, exchange rights, rights (other than these Rights), warrants or options, or otherwise; provided , however , that a Person shall not be deemed the Beneficial Owner of, or to Beneficially Own, securities tendered pursuant to a tender or exchange offer made by or on behalf of such Person or any of such Persons Affiliates or Associates until such tendered securities are accepted for purchase or exchange; or (B) the right to vote pursuant to any agreement, arrangement or understanding; provided , however , that a Person shall not be deemed the Beneficial Owner of, or to Beneficially Own, any security if the agreement, arrangement or understanding to vote such security (1) arises solely from a revocable proxy or consent given to such Person in response to a public proxy or consent solicitation made pursuant to, and in accordance with, the applicable rules and regulations promulgated under the Exchange Act and (2) is not also then reportable on Schedule 13D under the Exchange Act (or any comparable or successor report); (iii) which are beneficially owned, directly or indirectly, by any other Person with which such Person or any of such Persons Affiliates or Associates has any agreement, arrangement or understanding (other than customary agreements with and between underwriters and selling group members with respect to a bona fide public offering of securities) for the purpose of acquiring, holding, voting (except to the extent contemplated by the proviso to Section 1(d)(ii)(B) hereof) or disposing of any securities of the Company; or -4- (iv) which are beneficially owned, directly or indirectly, by a Counterparty (or any of such Counterpartys Affiliates or Associates) under any Derivatives Contract (without regard to any short or similar position under the same or any other Derivatives Contract) to which such Person or any of such Persons Affiliates or Associates is a Receiving Party (as such terms are defined in the immediately following paragraph); provided however that the number of Common Shares that a Person is deemed to Beneficially Own pursuant to this clause (iv) in connection with a particular Derivatives Contract shall not exceed the number of Notional Common Shares with respect to such Derivatives Contract; provided, further , that the number of securities beneficially owned by each Counterparty (including its Affiliates and Associates) under a Derivatives Contract shall for purposes of this clause (iv) be deemed to include all securities that are beneficially owned, directly or indirectly, by any other Counterparty (or any of such other Counterpartys Affiliates or Associates) under any Derivatives Contract to which such first Counterparty (or any of such first Counterpartys Affiliates or Associates) is a Receiving Party, with this proviso being applied to successive Counterparties as appropriate. A Derivatives Contract is a contract between two parties (the Receiving Party and the Counterparty) that is designed to produce economic benefits and risks to the Receiving Party that correspond substantially to the ownership by the Receiving Party of a number of Common Shares specified or referenced in such contract (the number corresponding to such economic benefits and risks, the Notional Common Shares), regardless of whether obligations under such contract are required or permitted to be settled through the delivery of cash, Common Shares or other property, without regard to any short position under the same or any other Derivative Contract. For the avoidance of doubt, interests in broad-based index options, broad-based index futures and broad-based publicly traded market baskets of stocks approved for trading by the appropriate federal governmental authority shall not be deemed to be Derivatives Contracts. -5- Notwithstanding anything in this definition of Beneficial Ownership to the contrary, the phrase then outstanding, when used with reference to a Persons Beneficial Ownership of securities of the Company, shall mean the number of such securities then issued and outstanding together with the number of such securities not then actually issued and outstanding which are issuable by the Company and which such Person would be deemed to Beneficially Own hereunder. (e)  Business Day  shall mean any day other than a Saturday, a Sunday, or a day on which banking institutions in the State of New Jersey or the State of New York are authorized or obligated by law or executive order to close. (f)  Close of Business  on any given date shall mean 5:00 P.M., New York time, on such date; provided , however , that, if such date is not a Business Day, it shall mean 5:00 P.M., New York time, on the next succeeding Business Day. (g)  Common Shares  when used with reference to the Company shall mean the shares of common stock, par value $0.01 per share, of the Company. Common Shares when used with reference to any Person other than the Company shall mean the capital stock (or equity interest) with the greatest voting power of such other Person or, if such other Person is a -6- Subsidiary of another Person, the Person or Persons which ultimately control such first‑mentioned Person. (h)  Distribution Date  shall have the meaning set forth in Section 3(a) hereof. (i)  Exchange Act  shall mean the Securities Exchange Act of 1934, as amended. (j)  Exchange Ratio  shall have the meaning set forth in Section 24(a) hereof. (k)  Final Expiration Date  shall have the meaning set forth in Section 7(a) hereof. (l)  NASDAQ  shall mean the National Association of Securities Dealers, Inc. Automated Quotation System. (m)  Person  shall mean any individual, firm, corporation, limited liability company, partnership, trust or other entity, and shall include any successor (by merger or otherwise) of such entity. (n)  Preferred Shares  shall mean shares of Series A Junior Participating Preferred Stock, par value $0.01 per share, of the Company having the rights and preferences set forth in the Form of Certificate of Designations attached to this Agreement as Exhibit A. (o)  Purchase Price  shall have the meaning set forth in Section 4 hereof. (p)  Record Date  shall have the meaning set forth in the second paragraph hereof. -7- (q)  Redemption Date  shall have the meaning set forth in Section 7(a) hereof. (r)  Redemption Price  shall have the meaning set forth in Section 23(a) hereof. (s)  Right  shall have the meaning set forth in the second paragraph hereof. (t)  Right Certificate  shall have the meaning set forth in Section 3(a) hereof. (u)  Shares Acquisition Date  shall mean the first date of public announcement by the Company or an Acquiring Person that an Acquiring Person has become such. (v)  Subsidiary  of any Person shall mean any corporation or other entity of which a majority of the voting power of the voting equity securities or equity interest is owned, directly or indirectly, by such Person. (w)  Summary of Rights  shall have the meaning set forth in Section 3(b) hereof. (x)  Trading Day  shall have the meaning set forth in Section 11(d) hereof. Section 2. Appointment of Rights Agent . The Company hereby appoints the Rights Agent to act as agent for the Company in accordance with the terms and conditions hereof, and the Rights Agent hereby accepts such appointment. The Company may from time to time appoint such co‑rights agents as it may deem necessary or desirable. In the event the Company appoints one or more co-rights agents, the respective duties of the Rights Agent and any co-rights agents under the provisions of this Plan shall be as the Company shall determine, and the -8- Company will notify, in writing, the Rights Agent and any co-rights agents of such respective duties. The Rights Agent shall have no duty to supervise, and shall in no event be liable for, the acts or omissions of any such co-rights agent. Section 3. Issue of Right Certificates . (a) Until the tenth day after, but not including, the Shares Acquisition Date (including any such date which is after the date of this Agreement and prior to the issuance of the Rights; the  Distribution Date ), (i) the Rights will (A)be attached to the Common Shares underlying the balances indicated in the book-entry account system of the transfer agent for the Common Stock, or, (B) in the case of certificated Common Shares,be evidenced (subject to the provisions of Section 3(b) hereof) by the certificates for Common Shares of the Company registered in the names of the holders thereof (which certificates shall also be deemed to be Right Certificates), and in both cases of (A) and (B),not by separate Right Certificates, and (ii) the right to receive Right Certificates will be transferable only in connection with the transfer of Common Shares of the Company. As soon as practicable after the Distribution Date, the Company will prepare and execute, the Rights Agent will countersign, and the Company will send or cause to be sent (and the Rights Agent will, if requested and provided with all relevant information, send) by first class, insured, postage-prepaid mail, to each record holder of Common Shares of the Company as of the Close of Business on the Distribution Date, at the address of such holder shown on the records of the Company or the transfer agent or registrar for the Common Stock, a Right Certificate, in substantially the form of Exhibit B hereto (a  Right Certificate ), evidencing one Right for each Common Share so held. As of the Distribution Date, the Rights will be evidenced solely by such Right Certificates. The Company shall promptly notify the Rights Agent, in writing, upon the occurrence of the Distribution Date and, if such notification is given orally, the Company shall confirm the same in writing on -9- or prior to the Business Day next following. Until such notice is received by the Rights Agent, the Rights Agent shall not be deemed to have knowledge of a Distribution Date and may presume conclusively for all purposes that the Distribution Date has not occurred. (a) On the Record Date, or as soon as practicable thereafter, the Company will send a copy of a Summary of Rights to Purchase Preferred Shares, in substantially the form of Exhibit C hereto (the Summary of Rights), by first‑class, postage‑prepaid mail, to each record holder of Common Shares as of the Close of Business on the Record Date, at the address of such holder shown on the records of the Company or the transfer agent or the registrar for the Common Stock. With respect to certificates for Common Shares of the Company outstanding as of the Record Date, until the Distribution Date, the Rights will be evidenced by such certificates registered in the names of the holders thereof together with a copy of the Summary of Rights attached thereto. With respect to Common Shares underlying the balances indicated in the book-entry account system of the transfer agent for the Common Stock, until the Distribution Date, the Rights will be evidenced by such book-entry notations. Until the Distribution Date (or the earlier of the Redemption Date or the Final Expiration Date), the surrender for transfer of any certificate for Common Shares of the Company outstanding on the Record Date, or of any Common Shares underlying the balances indicated in the book-entry account system of the transfer agent for the Common Stock, with or without a copy of the Summary of Rights attached to the certificate or having been provided to the transferee of Common Shares accounted for by book-entry notation, shall also constitute the transfer of the Rights associated with the Common Shares of the Company represented thereby. (b) Certificates for Common Shares which become outstanding (including, without limitation, reacquired Common Shares referred to in the last sentence of this paragraph -10- (c)) after the Record Date but prior to the earliest of the Distribution Date, the Redemption Date or the Final Expiration Date shall have impressed on, printed on, written on or otherwise affixed to them a legend in substantially the following form: This certificate also evidences and entitles the holder hereof to certain rights as set forth in an Agreement between CKX, Inc. and Mellon Investor Services LLC , dated as of June
